Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS FIRST QUARTER RESULTS COVINGTON, LA. (April 22, 2010) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) today reported its results for the first quarter of 2010. Net sales for the seasonally slow first quarter decreased approximately 3% to $269.8million, compared to $276.6million in the first quarter of 2009.Base business sales declined 5% due to higher sales in the first quarter of 2009 for new drains and related safety products driven by regulatory changes, unfavorable weather conditions during the first two months of 2010 and continued weakness in irrigation construction markets, which generally lag trends in the pool construction markets by up to a year. Gross profit for the quarter ended March31,2010 decreased 6% to $76.3million from $81.2million in the first quarter of 2009.Gross profit as a percentage of net sales (gross margin) declined 110basis points to 28.3% in the first quarter of 2010 due to the competitive pricing environment and the favorable impact to gross margin in the first quarter of 2009 that resulted from our volume of inventory purchases ahead of vendor price increases in the second half of 2008. “March marked the official start of the pool season and we see positive signs that the first quarter of 2010 will likely mark the end of a three year downturn in our industry.We continue to see moderating sales declines as evidenced by a 5% decrease in base business sales for the quarter versus double digit base business sales declines for each quarter in 2009.More significantly, we realized flat base business sales in March, excluding the benefit of one extra selling day compared to March2009, and sales through the first three weeks of April are trending up compared to the same period last year.While we have increasing confidence in realizing positive sales comparisons in the second quarter and balance of 2010, we expect continued pressure on gross margins,” commented Manuel PerezdelaMesa, President and CEO. Selling and administrative expenses (operating expenses) decreased 1% to $84.2million in the first quarter of 2010 compared to the same period in 2009.Base business operating expenses decreased 3% compared to the first quarter of 2009 due primarily to the benefit of cost measures implemented during 2009. Operating loss was $7.9million in the first quarter of 2010 compared to an operating loss of $3.6million in the same period in 2009.Interest expense decreased 29% compared to the first quarter of 2009 due to a $99.5 million decrease in average debt levels.The Company no longer has an equity interest in Latham Acquisition Corporation (LAC) and did not recognize any impact related to LAC’s first quarter 2010 results.In the first quarter of 2009, equity loss in unconsolidated investments, net included $2.1million related to LAC. Loss per share for the first quarter of 2010 was $0.12 per diluted share on a net loss of $6.1million, compared to a loss of $0.13per diluted share on a net loss of $6.2million in the same period in 2009.Adjusted EBITDA (as defined in the addendum) was a loss of $3.3million in the first quarter of 2010 compared to earnings of $0.3million in the first quarter of 2009. On the balance sheet, total net receivables decreased 2% compared to March 31, 2009 due primarily to lower first quarter 2010 sales.Inventory levels decreased 4% to $382.4million at March 31, 2010, or decreased approximately 6% excluding inventory related to the October2009 acquisition of General Pool and Spa Supply. The seasonal use of cash in operations decreased to $25.3million in the first quarter of 2010 compared to $46.0million in the same period of 2009.The 2009 amount was negatively impacted by a $30.0 million tax payment made in January2009 for estimated third and fourth quarter 2008 federal income taxes, which were deferred as allowed by the IRS for taxpayers in areas affected by Hurricane Gustav. “We believe our 2010 earnings guidance of $1.00 to $1.15 per diluted share continues to be reasonable.We are confident that our combination of customer service, marketing and technology tools and business development resources, in conjunction with the dedication and commitment of our team, positively distinguish us from our competition and favorably position us to capitalize on the recovery in our industry,” continued PerezdelaMesa. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 288 sales centers in North America and Europe, through which it distributes more than 100,000 national brand and private label products to roughly 70,000 wholesale customers.For more information about POOL, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, changes in the economy and the housing market, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants and other risks detailed in POOL’s 2009 Annual Report on Form10-K/A filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard craig.hubbard@poolcorp.com 2 POOL CORPORATION Consolidated Statements of Income (Loss) (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Percent % % Selling and administrative expenses Operating loss ) ) Percent )% )% Interest expense, net Loss before income tax benefit and equity earnings (loss) ) ) Income tax benefit ) ) Equity earnings (loss) in unconsolidated investments, net ) Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted Cash dividends declared per common share $ $ 3 POOL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (In thousands) March 31, March 31, Change $ % Assets Current assets: Cash and cash equivalents $ $ $ ) )% Receivables, net >100 Receivables pledged under receivables facility — ) ) Product inventories, net ) (4 ) Prepaid expenses and other current assets 69 Deferred income taxes ) ) Total current assets ) (3 ) Property and equipment, net ) (7 ) Goodwill 4 Other intangible assets, net 3 Equity interest investments ) ) Other assets, net 5 Total assets $ $ $ ) (4 )% Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ $ 25 % Accrued expenses and other current liabilities 2 Short-term financing — ) ) Current portion of long-term debt and other long-term liabilities >100 Total current liabilities 25 Deferred income taxes 16 Long-term debt ) ) Other long-term liabilities 33 Total liabilities ) (7 ) Total stockholders’ equity 5 Total liabilities and stockholders’ equity $ $ $ ) (4 )% 1. In August2009, the Company’s accounts receivable securitization facility terminated and was not replaced. 2. The allowance for doubtful accounts was $10.0million at March31,2010 and $13.4million at March31,2009. 3. The inventory reserve was $7.5million at March31,2010 and $7.6million at March31,2009. 4 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, Change Operating activities Net loss $ ) $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 15 Amortization ) Share-based compensation Excess tax benefits from share-based compensation ) ) ) Equity (earnings) loss in unconsolidated investments ) ) Other ) ) Changes in operating assets and liabilities, net of effects of acquisitions: Receivables ) ) ) Product inventories ) ) Accounts payable Other current assets and liabilities (7,518 ) ) Net cash used in operating activities (25,284 ) ) Investing activities Purchase of property and equipment, net of sale proceeds (3,133 ) ) Net cash used in investing activities (3,133 ) ) Financing activities Proceeds from revolving line of credit 99,050 Payments on revolving line of credit ) ) (38,200 ) Proceeds from asset-backed financing — (13,000 ) Payments on asset-backed financing — ) 25,792 Payments on long-term debt and other long-term liabilities ) ) (10,507 ) Payments of deferred financing costs (145 ) ) 43 Excess tax benefits from share-based compensation 795 520 Proceeds from stock issued under share-based compensation plans 2,353 1,353 Payments of cash dividends (6,418 ) ) (139 ) Purchases of treasury stock (1,533 ) ) (1,474 ) Net cash provided by financing activities 24,459 (23,683 ) Effect of exchange rate changes on cash (391 ) ) 562 Change in cash and cash equivalents (4,349 ) ) (1,690 ) Cash and cash equivalents at beginning of period 15,843 81 Cash and cash equivalents at end of period $ $ $ ) 5 Addendum (Unaudited) Base Business Excluded Total (In thousands) Three Months Three Months Three Months Ended Ended Ended March 31, March 31, March 31, Net sales $ Gross profit Gross margin % Operating expenses Expenses as a % of net sales % Operating loss ) Operating margin )% )% )% )% )% )% We have excluded the following acquisitions from base business for the periods identified: Acquired Acquisition Date Net Sales Centers Acquired Period Excluded General Pool & Spa Supply (GPS) (1) October 2009 7 January–March 2010 Proplas Plasticos, S.L. (Proplas) November 2008 0 January–February 2010 and January–February 2009 (1)We acquired 10 GPS sales centers and have consolidated 3 of these with existing sales centers. We exclude the following sales centers from base business results for a period of 15 months (parenthetical numbers for each category indicate the number of sales centers excluded as of March31,2010): · acquired sales centers (see table above); · existing sales centers consolidated with acquired sales centers (3); · closed sales centers (1); · consolidated sales centers in cases where we do not expect to maintain the majority of the existing business (0); and · sales centers opened in new markets (0). The table below summarizes the changes in our sales centers in the first quarter of 2010: December 31, 2009 Opened 1 March 31, 2010 We generally allocate corporate overhead expenses to excluded sales centers on the basis of their net sales as a percentage of total net sales.After 15 months of operations, we include acquired, consolidated and new market sales centers in the base business calculation including the comparative prior year period. 6 Adjusted EBITDA We define Adjusted EBITDA as net income or net loss plus interest expense, income taxes, depreciation, amortization, share-based compensation, goodwill and other non-cash impairments and equity earnings or loss in unconsolidated investments, net of income taxes.Adjusted EBITDA is not a measure of cash flow or liquidity as determined by generally accepted accounting principles (GAAP).We have included Adjusted EBITDA as a supplemental disclosure because we believe that it is widely used by our investors, industry analysts and others as a useful supplemental liquidity measure in conjunction with cash flows provided by or usedin operating activities to help investors understand our ability to provide cash flows to fund growth, service debt and pay dividends as well as compare our cash flow generating capacity from year to year. We believe Adjusted EBITDA should be considered in addition to, not as a substitute for, operating income or loss, net income or loss, cash flows provided by or used in operating, investing and financing activities or other income statement or cash flow statement line items reported in accordance with GAAP. Other companies may calculate Adjusted EBITDA differently than we do, which may limit its usefulness as a comparative measure. The table below presents a reconciliation of net loss to Adjusted EBITDA. (Unaudited) Three Months Ended March 31, (In thousands) Net loss $ ) $ ) Add: Interest expense, net Income tax benefit ) ) Share-based compensation Equity (earnings) loss in unconsolidated investments, net of tax (1) ) Depreciation Amortization (2) Adjusted EBITDA $ ) $ (1)Tax related to our equity loss is disclosed as Income tax benefit on equity loss in the table below. (2)Excludes amortization of deferred finance charges of $101 for 2010 and $209 for 2009. The table below presents a reconciliation of Adjusted EBITDA to net cash used in operating activities.Please see page 5 for our Condensed Consolidated Statements of Cash Flows. (Unaudited) Three Months Ended March 31, (In thousands) Adjusted EBITDA $ ) $ Add: Interest expense, net (1) ) ) Income tax benefit Income tax benefit on equity loss — Excess tax benefits on share-based compensation ) ) Other ) ) Change in operating assets and liabilities ) ) Net cash used in operating activities $ ) $ ) (1)Excludes amortization of deferred financing costs of $101 for 2010 and $209 for2009. This is a non-cash expense included in interest expense, net on the Consolidated Statements of Income (Loss). 7
